DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 3/18/2021.
Claims 1-17 are pending.  Claims 1-9 and 11-12 are withdrawn. Claim 10 is currently amended.  Claim 10 is independent.
Response to Arguments
Applicants’ arguments and amendments, filed 3/18/2021, with respect to 112 Rejections, as indicated in line number 2 of the office action mailed 12/23/2020, have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicants' arguments and amendments, filed 3/18/2021, with respect to independent claim 10, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using the combined teachings of Mori and Hong as noted below in the rejection of independent claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 2018/0366346 A1, hereinafter “Mori”) in view of Hong et al. (US 2016/0165749 A1, hereinafter “Hong”).
Regarding independent claim 10, Figures 38-39 of Mori disclose a semiconductor element bonding substrate, comprising: 
a metal pattern 74/80 (collectively 74 “spacer” and 80 “island portion”, which are structurally integrated and comprise metal- ¶0205), wherein 
a main surface (i.e., collective the top surfaces of elements 74 and 80) of the metal pattern 74/80 includes a bonding region to which a semiconductor element 72 (“semiconductor chip”- ¶0200) is bonded by a solder 82 (“bonding material... solder”- ¶0206), and 

wherein the semiconductor element 72 is bonded to the center part 74 and the surrounding area 80 of the center part 74 having the different height such that the semiconductor element 72 vertically overlaps the center part 74 and the surrounding area 80 of the center part 74.
Mori does not expressly disclose the semiconductor element bonding substrate further comprising an insulating plate, wherein the metal pattern is bonded to a main surface of the insulating plate, and wherein the main surface of the metal pattern is on an opposite side of the insulating plate
Figure 3 of Hong discloses a semiconductor element bonding substrate comprising an insulating plate 120 (“organic heat dissipating structure”, which can comprise insulating materials - ¶¶0031, 0039), a metal pattern 130 (“substrate”, which includes metal- ¶0032) bonded to a main surface of the insulating plate 120 , wherein a main surface of the metal pattern 130 is on an opposite side of the insulating plate 120 includes a bonding a bonding region to which a semiconductor element 110 (“power device”) is bonded by solder (i.e., “solder”- ¶0032). 
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mori such that the semiconductor element bonding substrate further comprises an insulating plate, such as an organic heat dissipating structure formed of an insulating material, wherein the metal pattern is bonded to a main surface of the insulating plate, and wherein the 
Regarding claim 13, Figures 38-39 of Mori disclose wherein in the bonding region, the center part 74 of the bonding region has a height higher than the surrounding area 80 of the center part 74.
Regarding claim 14, the claim limitation “wherein plating is performed on a surface of the bonding region in the metal pattern” which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.  That is even though product-by-process claims are limited by and defined by the process, the determination of patentability of the claims is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  See MPEP 2113.  In this regard, both claimed products and the prior art products would be the same or substantially the same.
Regarding claim 15, Figures 38-39 of Mori disclose a semiconductor device, comprising: 
the semiconductor element bonding substrate according to claim 10; and 

Regarding claim 16, Figures 38-39 of Mori disclose wherein the semiconductor element 72 includes a power semiconductor including SiC or GaN (¶¶0095, 0201, 0221).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Mori and Hong in further view of Soyano et al. (US 2019/0157221 A1, hereinafter “Soyano”).
Regarding claim 17, Figures 38-39 of Mori disclose a power conversion device, comprising a power conversion circuit which includes the at least one semiconductor device according to claim 15 (¶¶0029, 0131) (see Fig. 10).
Mori does not expressly disclose the power conversion device further comprising a control circuit outputting a control signal to the power conversion circuit, and wherein the power conversion circuit converts electrical power which has been input and outputting the electrical power.
Figures 15-16 of Soyano disclose a power control unit used in electric vehicles including a power conversion device (¶¶0104-0105), comprising: 
a power conversion circuit (“power conversion unit”- ¶0104) converting electrical power which has been input and outputting the electrical power (¶¶0104-0107); and 
a control circuit 18 (“central processing unit”- ¶0105) outputting a control signal to the power conversion circuit, wherein the power conversion circuit includes at least one semiconductor device 100 (“semiconductor module”- ¶0107).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C CHANG/Primary Examiner, Art Unit 2895